Case: 2:18-cv-00193-DLB-CJS Doc #: 1 Filed: 11/20/18 Page: 1 of 5 - Page ID#: 1



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                COVINGTON DIVISION
                                  [Electronically Filed]

  MICHAEL THOMAS;
  and
  CHRISTOPHER THOMAS

          Plaintiffs,
                                                             Case No.:
  v.
                                                             Judge:
  TRENTON MULKEY;
  THE SERVICE COMPANIES, INC.; and
  ALLSTATE PROPERTY AND CASUALTY
  INSURANCE COMPANY

          Defendants.
                                 NOTICE OF REMOVAL

          Please take notice that Defendant, The Services Companies (“TSC”), hereby

  removes this action from the Gallatin County Circuit Court to the United States District

  Court for the Eastern District of Kentucky, Covington Division, on the following bases:

          1.      On or about September 25, 2018, Plaintiffs, Michael Thomas and

  Christopher Thomas (“Plaintiffs”), filed their Complaint in the Gallatin County Circuit

  Court, Division I, Civil Action No. 18-CI-115, against Trenton Mulkey (“Mulkey”),

  TSC, and Allstate Property and Casualty Insurance Company (“Allstate”) (collectively

  “Defendants”), asserting negligence claims against Mulkey and TSC and asserting claims

  for uninsured/underinsured motorist (“UM/UIM”) benefits against Allstate. (See state

  court pleadings, collectively attached hereto as Exhibit 1.) All of the claims stem from a

  motor vehicle accident.

          2.      On or about October 22, 2018, the Kentucky Secretary of State received

  the summons for TSC, and forwarded it to TSC on October 24, 2018. (See Exhibit 1.)

                                              1

  9448663v.1
Case: 2:18-cv-00193-DLB-CJS Doc #: 1 Filed: 11/20/18 Page: 2 of 5 - Page ID#: 2



          3.        According to Plaintiffs’ Complaint, Plaintiffs are now and were at the

  commencement of this action citizens of Tennessee. (See Plaintiffs’ Complaint, ¶¶1-2.)

          4.        According to Plaintiffs’ Complaint, Defendant Mulkey is now and was at

  the commencement of this action a citizen of Indiana. (See Plaintiff’s Complaint, ¶3.)

          5.        At all times relevant to Plaintiffs’ Complaint, TSC was and is a citizen of

  Florida, because it is a corporation organized under the laws of Florida and its principal

  place of business is located in Miami Lakes, Florida.

          6.        At all times relevant to Plaintiffs’ Complaint, Allstate was and is a citizen

  of Illinois, because it is organized under the laws of Illinois and its principal place of

  business is located in Northbrook, Illinois.

          7.        The face of Plaintiffs’ Complaint indicates that both Plaintiffs intend to

  seek damages in excess of $75,000 each, exclusive of costs and interest. Specifically,

  Plaintiffs allege throughout their Complaint that they “sustained and continue to suffer

  from serious and permanent bodily injuries.”              (See Plaintiffs’ Complaint, ¶15.)

  Additionally, both Plaintiffs have alleged the following damages:

               a.   physical pain, past, present and future;
               b.   emotional suffering and grief, past, present and future;
               c.   healthcare expenses, past present and future;
               d.   permanent injury, impairment and partial disability;
               e.   property damage; loss of earnings and/or earning capacity;
               f.   costs of this action; and
               g.   all other damages and relief allowed under the laws of the Commonwealth
                    of Kentucky to which they may be entitled.

  (See Plaintiffs’ Complaint, ¶23.) Last and most importantly, in addition to whatever

  amounts Plaintiffs intend to seek from Mulkey and TSC for these damages, Plaintiffs

  allege in their Complaint that they were insured under a policy of insurance issued by

  Allstate “which provided uninsured/underinsured motorist coverage on three vehicles for

                                                  2

  9448663v.1
Case: 2:18-cv-00193-DLB-CJS Doc #: 1 Filed: 11/20/18 Page: 3 of 5 - Page ID#: 3



  separate premiums and with limits in the amount of $250,000 for each person. Pursuant

  to the terms of said insurance policy, the Plaintiffs are entitled to the full amount of the

  uninsured/underinsured motorist coverage provided by said insurance policy.”            (See

  Plaintiffs’ Complaint, ¶25.) Given the nature of the underlying tort claim against TSC,

  the obvious conclusion is that Plaintiffs intend to seek at least $250,000 each from TSC,

  because they would not be alleging that they are potentially underinsured up to that

  amount if they were not also alleging that they intend to seek those same amounts

  initially from the TSC (and Mulkey).

          8.     As such, removal is proper and this Court has original jurisdiction over

  this action under 28 U.S.C. §1332(a)(1), because the parties are citizens of different states

  and because the amount in controversy exceeds the sum of $75,000, exclusive of interest

  and costs.

          9.     Even if somehow under this scenario Plaintiffs do not intend to seek at

  least $250,000 each from TSC, which is illogical, the Court still has supplemental

  jurisdiction over TSC and Mulkey pursuant to 28 U.S.C. §1367, because Plaintiffs admit

  they intend to seek at least $250,000 each from Allstate, and the remaining claims against

  Mulkey and TSC “are so related to claims in the action within such original jurisdiction

  that they form part of the same case or controversy under Article III of the United States

  Constitution.” See 28 U.S.C. §1367(b).

          9.      According to Plaintiff’s Complaint, venue was proper in Gallatin County,

  Kentucky, because the subject motor vehicle accident occurred in Gallatin County. (See

  Exhibit 1.) Accordingly, this action is hereby removed to the United States Court for the




                                               3

  9448663v.1
Case: 2:18-cv-00193-DLB-CJS Doc #: 1 Filed: 11/20/18 Page: 4 of 5 - Page ID#: 4



  Eastern District of Kentucky, Covington Division, pursuant to U.S.C. §§ 1441 and 1446

  and pursuant to the Joint Local Rules of Civil Practice, LR 3.1.

          11.    This Notice of Removal is filed within thirty (30) days of TSC being

  served with the initial pleading setting forth the claim for relief upon which the

  proceeding is based.

                                               Respectfully submitted,

                                               /s/ Lynsie Gaddis Rust___________
                                               Lynsie Gaddis Rust
                                               Wilson, Elser, Moskowitz, Edelman &
                                               Dicker LLP
                                               100 Mallard Creek Road, Suite 250
                                               Louisville, KY 40207
                                               Telephone: 502.238.8500
                                               Facsimile: 502.238.7995
                                               lynsie.rust@wilsonelser.com
                                               Counsel for Defendant The Service
                                               Companies, Inc.




                                               4

  9448663v.1
Case: 2:18-cv-00193-DLB-CJS Doc #: 1 Filed: 11/20/18 Page: 5 of 5 - Page ID#: 5




                              CERTIFICATE OF SERVICE

         This is to certify that on the 20th of November, 2018, I electronically filed this
  document through the ECF system which will send a notice of electronic filing to the
  following:

  Patrick Kilgore
  Rocky McElhaney Law Firm, P.C.
  475 Saundersville Road
  Hendersonville, TN 37075
  Counsel for Plaintiffs

  Anthony J. Iaciofano
  Benjamin, Heather, Iaciofano & Bitter, LLC
  300 Pike Street, Suite 500
  Cincinnati, Ohio 45202
  Counsel for Defendant, Allstate Property and Casualty Insurance Company

         This is to certify that on the 20th of November, 2018, I also mailed this document
  through U.S. mail to the following:

  Trenton Mulkey
  501 East Spring Street, No. 105
  New Albany, IN 47150

         The undersigned also hereby certifies that a copy of the foregoing was filed with
  the Gallatin County Circuit Court pursuant to 28 U.S.C. 1446(d).

                                              /s/ Lynsie Gaddis Rust
                                              Attorneys for Defendant




                                             5

  9448663v.1
